          Case 2:18-cv-01728-CLM Document 8 Filed 11/26/18 Page 1 of 2                FILED
                                                                             2018 Nov-26 PM 01:55
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION



JAMESHIA ALEXANDER,                     )
                                        )
     PLAINTIFF,                         )
                                        )
V.                                      )   2:18-CV-01728-MHH
                                        )
NATIONAL CREDIT SYSTEMS                 )
INC; ET AL,                             )
                                        )
     DEFENDANTS.                        )
                                        )


                         NOTICE OF APPEARANCE

       PLEASE NOTE the entry of appearance of John C. Hubbard as an

additional counsel of record for Plaintiff Jameshia Alexander in the above-styled

action.


                                            /s/ John C. Hubbard
                                            John C. Hubbard
                                            Attorney for Plaintiff

OF COUNSEL:
John C. Hubbard, LLC
PO Box 953
Birmingham, Alabama 35203
205-378-8121
jch@jchubbardlaw.com

                        CERTIFICATE OF SERVICE
        Case 2:18-cv-01728-CLM Document 8 Filed 11/26/18 Page 2 of 2




      I do hereby certify that I have, on this the 26th day of November 2018,
served the following parties the foregoing document via the CM/ECF system:

Kirkland E. Reid, Esq.
Jones Walker, LLP
11 N. Water St, Suite 1200
Mobile, AL 36602



                                            /s/ John C. Hubbard




                                        2
